DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 05/23/2022 and 04/22/2022 have been entered. 

Status of the Rejection
The claim objections have been overcome by the applicant's amendments. 
New claim objections are necessitated by the amendments. 
All 35 U.S.C. § 112(b) rejections from the previous office action are withdrawn in view of the Applicant’s amendment. 
New grounds of rejection under 35 U.S. C. § 112(b) are necessitated by the amendments. 
All 35 U.S.C. § 103 rejections from the previous office action are substantially maintained and modified only in response to the amendments to the claims. 

Claim Interpretation
Independent claims 1 and 12 have been amended to recite wherein the at least one pressure absorption element surrounds an entire circumference of the one or more capillaries. The plain language of the claim implies that the pressure absorption element surrounds/forms the capillary walls, which would be new matter. However, the drawings and the Remarks filed 04/22/2022 suggest the Applicant intends to limitations to be interpreted wherein the pressure absorption element surrounds an entire circumference of the capillary/diffusion barrier outlet/opening as shown in instant Figs. 2-3. Examiner notes, however, that such limitations were already present in the dependent claims, which creates confusion regarding if there are any differences between the limitations wherein the pressure absorption element surrounding an entire circumference of the one or more capillaries (claims 1 and 12) vs. the limitations wherein an entire circumference of the capillary “opening” is surrounded by the at least one pressure absorption element (claims 9, 11, 18, and 20). For purposes of compact prosecution, the limitations of claim 1 and 12 are interpreted as the pressure absorption element surrounds an entire circumference of the one or more capillary “openings” as recited in the dependent claims 9, 11, and 18 and shown in Figs. 2-3 as this appears to be the Applicant’s intent and is consistent with instant Figs. 2-3. Applicant is encouraged to remove the redundant limitations from the dependent claims as such feature has now been claimed in the independent claims 1 and 12 (see 35 U.S.C. § 112(b) rejections below). 

Claim Objections
Claims 1, 11, 18 and 20 are objected to because of the following informalities:  
Claim 1, line 13: please amend to recite “the at least one pressure absorption element” for consistency.
Claim 11, lines 4 and 7: please remove the “and” after the limitation on line 4 and add “and” after the limitation on line 7. 
Claim 18, line 8: please remove the extra comma before the period. 
Claim 20, lines 5 and 7: please remove the “and” after the limitation on line 5 and add “and” after the limitation on line 7. Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 11, 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 9, 11, 18, and 20 each recite wherein “an entire circumference of the capillary opening” is surrounded/covered by the at least one pressure absorption element. These claims depend from independent claims 1 or 12, which have been amended to recite “wherein the pressure absorption element surrounds an entire circumference of the one or more capillaries” (claim 1) and “the at least one pressure absorption element surrounding an entire circumference of the at least one capillary” (claim 12). It is unclear if the “an entire circumference of the capillary opening” recited in claims 9, 11, 18, and 20 is the same “circumference” as that recited in the independent claims or if these limitations are in reference to a difference circumference. See the claim interpretation section for an explanation of how these limitations have been interpreted for purposes of compact prosecution. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claim 1-6, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (US 2002/0063057 A1). Evidentiary support provided by Waldron (P Waldron, Surface Roughness Comparison, EDM Precision Technologies, May 1 2016, https://edmprecision.com/surface-roughness-comparison/). 
Regarding claims 1-3, Taylor discloses an electrochemical gas sensor for measuring gaseous components in an air and/or gas mixture (sensor for measuring partial pressure of a gas comprising an electrochemical cell [title]), the electrochemical gas sensor comprising:
a sensor housing (sensor casing 1 with an upper part cap 3 [Para. 0019; Fig. 1]);
a measuring electrode arranged in the sensor housing (electrochemical cell 2 comprises an anode, a cathode and an electrolyte disposed inside the casing wherein one of the electrodes is a “measuring” electrode and the other is a “counter” electrode [Paras. 0002, 0018; Fig. 1]);
a counter electrode arranged in the sensor housing (electrochemical cell 2 comprises an anode, a cathode and an electrolyte disposed inside the casing wherein one of the electrodes is a “measuring” electrode and the other is a “counter” electrode [Paras. 0002, 0018; Fig. 1]);
an electrolyte located between the measuring electrode and the counter electrode (electrochemical cell 2 comprises an anode, a cathode and an electrolyte disposed inside the casing wherein the electrolyte is inherently disposed between the electrodes in order for the cell to operate [Paras. 0002, 0018; Fig. 1]);
a diffusion barrier associated with the sensor housing and configured such that a specifically settable gas flow of the air and/or gas mixture intended for a concentration determination can be fed to the measuring electrode from a surrounding area (orifices 13/13’ and narrow space 9 feed gaseous medium extracted from the medium to be analyzed into the electrochemical cell 2 for analysis [Para. 0022; Note: the size of the orifice/narrow space determines the diffusion of the gas and thus the orifice/space is “specifically settable” as the size of the hole sets the diffusion rate of the gas through the narrow space]), the diffusion barrier comprising one or more capillaries (the narrow space formed at 9 has a clearance of 0.05 mm (i.e., 50 microns) and thus meets the limitation of comprising one or more capillaries [Para. 0021]); and
at least one gas-permeable, hydrophobic pressure absorption element covering the diffusion barrier in an interior of the sensor housing and which lies on an inner surface of the sensor housing (porous membrane 10 covers the orifices 13/13’ and narrow space 9 in an interior of the sensor housing 1/3 wherein the porous membrane 10 lies on an inner surface of the second metal component 11 [see Fig. 1; Note: the membrane is PTFE, which is a gas-permeable, hydrophobic material]), wherein the [at least one] pressure absorption element surrounds an entire circumference of the one or more capillaries (the porous membrane 10 covers the entire circumference of the narrow space 9 as shown in Fig. 2), wherein the at least one pressure absorption element is provided between the diffusion barrier and the measuring electrode (the porous membrane 10 is disposed between the orifices 13/narrow space 9 “diffusion barrier” and the electrochemical cell 2 comprising the working electrode [Paras. 0018-0023; Fig. 1]). Taylor further teaches, with regards to claim 2, the at least one pressure absorption element covering an endmost opening of the diffusion barrier (the porous membrane 10 covers the endmost opening of the narrow space 9 [Fig. 1]). 
Taylor fails to expressly teach wherein “the inner surface has a mean roughness depth Rz that is lower than or equal to 2 μm at least in an area on which the at least one pressure absorption element lies”, of instant claim 1, or wherein Rz is “less than or equal to 1μm”, of instant claim 2, or “less than or equal to 0.5 μm” of instant claim 3.
However, Taylor further teaches wherein the surface of the second metal component 11 has an average roughness Ra of better than 0.8 [Para. 0023; units of microns are implied as one skilled in the art would understand that surface roughness measurements are typically measured in microns]). Taylor further teaches that it’s vital that the surface roughness be low because this reduces friction and if the roughness is high, the friction from rotational motion of the housing as it is screwed together would be transmitted along the length of the sensor and would lead to the impairment or deformation of the porous membrane 10 [Para. 0023]. One skilled in the art would understand that a direct conversion between Ra and Rz is difficult, but a common conversion factor is Rz = 4 x Ra and thus Taylor teaches an approximate Ra value of “3.2 μm or better” (see Waldron supporting information for a conversion chart between Ra and Rz wherein Rz = 4 x Ra).
Given the teachings of Taylor, wherein the surface roughness Ra should be better (i.e., lower) than 0.8 μm (i.e., <3.2 Ra), It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surface roughness of the second metal component 11 to be within the range of the instantly claimed range of less than 2 μm, less than 1 μm, or less than 0.5 μm, as such modification would provide the obvious and predictable benefit of reducing the friction between the metal components 11/12 and thus would reduce the transmission of the friction to the porous membrane 10 and would keep the membrane 10 from being impaired or deformed [Para. 0023]. 
The limitation “the at least one pressure absorption element being arranged to dampen or absorb pressure surges propagating to the measuring electrode” is a functional recitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim [MPEP 2114]. In the instant case, Taylor teaches wherein a gas permeable hydrophobic membrane 10 is disposed between the diffusion barrier 13/13’/9 and the electrochemical cell 2 comprising a measuring electrode and thus absent any clear and convincing evidence and/or arguments to the contrary the hydrophobic membrane 10 is specifically configured for and capable of performing the functional limitations of dampening or absorbing pressure surges that pass through the diffusion barrier 13/13’/9. 
Regarding claim 4, Taylor further teaches wherein the diffusion barrier comprises a diffusion barrier outlet end, the at least one pressure absorption element covering the diffusion barrier outlet end (the “outlet” end of narrow space at arrow 9 meets the limitations of the “diffusion barrier outlet end” wherein the membrane 10 covers the end of the narrow space at arrow 9 [Para. 0022; Fig. 1]), the inner surface being arranged at an inner side of the sensor housing defining a space in which the measurement electrode is arranged (the inner surface is the bottom of metal component 11 and is arranged inside housing 1/3 “an inner side of the sensor housing” inside “a space in which the measurement electrode is arranged” wherein “space” includes the cell 2, orifice 7 and the space where the porous membrane 10 is located at the bottom 6 of the recess [see annotated Taylor Fig. 1 below]. 
Regarding claim 5, Taylor further discloses wherein the at least one pressure absorption element comprises a thermoplastic fluoroplastic (the porous membrane 10 may be made from PTFE strips [Paras. 0005-0006]), the sensor housing comprising an electrochemical cell interior space, the inner surface defining at least a portion of the electrochemical cell interior space, the measuring electrode, the counter electrode, the electrolyte, and the at least one pressure absorption element being arranged in the electrochemical cell interior space (the “electrochemical cell interior space” is a broad phrase that can be interpreted various different ways. For instance: 1) the interior space can specifically include the electrochemical cell space 2, orifice 7, bottom 6, narrow space 9, and orifice 13, all of which make up the gas flow path of the cell; or 2) the interior space can specifically include the electrochemical cell space 2, orifice 7 and bottom 6. Each of these interpretations read upon the limitations of the claim because the bottom surface of element 11 defines a wall of the “electrochemical cell interior space” and each of the electrochemical cell (measuring/counter/electrolyte) and porous membrane 10 are arranged inside the “interior space” [Paras. 0019-0023; Fig. 1]). 
Regarding claim 6, Taylor further discloses wherein the at least one pressure absorption element comprises polytetrafluoroethylene (PTFE) (the porous membrane 10 may be made from PTFE strips 0005-0006]), the diffusion barrier comprising a diffusion barrier outlet located adjacent to a portion of the at least one pressure absorption element, the air and/or gas mixture entering the interior space via the diffusion barrier outlet (the “outlet” end of narrow space at arrow 9 meets the limitations of the “diffusion barrier outlet end” wherein the membrane 10 is located adjacent to the narrow space at arrow 9 and wherein the air and/or gas mixture enters the electrochemical cell interior space through the narrow space at arrow 9 [Para. 0022; Fig. 1; see the various interpretations of the “interior space” in the rejection of claim 5 previously wherein each one of these interpretations read upon the limitations of claim 6 as well]).
Regarding claim 9, Taylor further discloses wherein the at least one pressure absorption element is configured at least partly as a nonwoven or as a molding or as both a nonwoven and a molding (the porous membrane is PTFE, which is a nonwoven, and is also formed as a “patch” and thus is a “molding” [Paras. 0005-0006, 0015-0016]), the diffusion barrier comprising a diffusion barrier outlet end, the diffusion barrier outlet end comprising a capillary opening located in the interior of the sensor housing, wherein an entire circumference of the capillary opening is surrounded by the at least one pressure absorption element (the “outlet” end of narrow space at arrow 9 meets the limitations of the “diffusion barrier outlet end” wherein the narrow space 9 forms a “capillary opening” where it contact the membrane 10 and the narrow space 9 is entirely covered by the membrane 10 [Para. 0002, 0018, 0022; Fig. 1]), the at least one pressure absorption element being located between the measuring electrode and the diffusion barrier outlet end (the membrane 10 is located between the “outlet” of the narrow space at arrow 9 and the electrochemical cell 2 comprising the measuring electrode [Para. 0002, 0018, 0022; Fig. 1]).
Regarding claim 11, Taylor further discloses wherein:
the sensor housing comprises a plastic molded pot-shaped sensor housing cover part (the top housing/casing 3 comprises a pot-shaped housing 4 “cover part” that can be configured as a plastic material [Para. 0019, 0024; Fig. 1; Note: the limitation “plastic molded” and “manufactured from a plastic by means of injection molding process” is a product-by-process limitation. There is no apparent difference between the apparatus as claimed and the prior art as taught by Taylor wherein the material of the pot-shaped housing cover part 4 is formed of plastic (MPEP 2113)]); 
the one or more capillaries passes through the pot-shaped sensor housing cover part, and the one or more capillaries has a capillary opening located in the interior of the sensor housing (the orifice 13/13’ and narrow passage 9 are configured as a “narrow space” capillary that passes through the sensor housing cover part 4 and has an opening at the bottom of narrow passage 9 wherein 13/13’/9 are located in the interior of the sensor housing [Paras. 0022-0025; Fig. 1]); and
an entire circumference of the capillary opening is surrounded by the at least one pressure absorption element on an inner side of the pot-shaped sensor housing cover part (the narrow space 9 forms the “capillary opening” where it contacts the membrane 10 and the narrow space 9 is entirely covered by the membrane 10 [Para. 0002, 0018, 0022; Fig. 1]).


Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor, as applied to claims 5 and 1 above, and further in view of Kiesele et al. (GB 2,342,168 A). Evidentiary support provided for claim 1 by Waldron. 
Regarding claim 7, Taylor discloses the limitations of claim 5 as discussed previously. Taylor teaches wherein the membrane material can be any suitable membrane material known in the art of oxygen gas sensing including a fluoropolymer such as PTFE [Para. 0005-0006].
Taylor is silent on the membrane material being other fluoropolymers and thus fails to expressly teach wherein the at least one pressure absorption element “comprises polyfluoroethylene propylene (FEP). 
Kiesele teaches an electrochemical oxygen sensor like that of Taylor [abstract; Fig. 1] wherein the diffusion membrane may be one or more of the polymers PTFE or tetrafluoroethylene hexafluoro propylene copolymer (FEP) [Pg. 2:3-10]. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the PTFE porous membrane 10 that acts as a diffusion barrier, disclosed by Taylor [Paras. 0005-0006, 0015, 0022], to instead use a FEP polymer because Kiesele teaches that such material is suitable for use as a diffusion membrane in an oxygen electrochemical gas sensor [abstract; Pg. 2:3-9] and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07]. Furthermore, the simple substitution of one known element for another (i.e., one PTFE fluoropolymer diffusion membrane for another FEP fluoropolymer diffusion membrane) is likely to be obvious when predictable results are achieved (i.e., control diffusion as a permeable membrane in an oxygen sensor) [MPEP § 2143(B)]. 
Regarding claim 10, Taylor discloses the limitations of claim 1 as discussed previously. Taylor teaches wherein only one side of the at least one pressure absorption element is in contact with the sensor housing (only one side of the porous membrane 10 is in contact with the sensor housing 11, the other side is in contact with the “cover part” 4 which is distinct from the sensor housing. Alternatively, in the location of the orifice 7 only one side of the porous membrane 10 is in contact with any part of the sensor housing and thus at least in the region of orifice 7 only one side of the pressure absorption element is in contact with the sensor housing). Taylor further teaches wherein the electrochemical sensor comprises an electrochemical cell 2 that can be of any type known per se, and therefore will not be described in represented detail [Para. 0018]. 
One skilled in the art would look to electrochemical oxygen sensing technology for teachings of common electrochemical cells used in oxygen sensing. Kiesele teaches an electrochemical oxygen sensor like that of Taylor [abstract; Fig. 1] wherein the electrochemical cell comprises a measurement electrode 6, an auxiliary electrode 8, and a reference electrode 9 [abstract; Pg. 3:4-31]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrochemical cell disclosed by Taylor such that the cell includes a reference electrode because Kiesele teaches that it is common for oxygen sensing electrochemical gas sensors to comprise a reference electrode and one skilled in the art would appreciate that a reference electrode is known to provide a reference potential for which the measured potential is compared to provide an accurate value for the potential of the measuring electrode. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (i.e., providing a reference electrode would provide the obvious and predictable result of allowing for a three-electrode cell determination of the electrode potentials that relates to the oxygen concentration) [MPEP 2143(A)]. 


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor, as applied to claim 1 above, and further in view of Pust et al. (US 4,477,403 A). Evidentiary support provided for claim 1 by Waldron.
Regarding claim 8, Taylor discloses the limitations of claim 1 as discussed previously. Taylor teaches wherein the membrane material can be any suitable membrane material known in the art of gas sensing [Para. 0005-0006]. Taylor further teaches wherein the sensor housing comprises an interior space, the interior space defining a common space in which the at least one pressure absorption element and the measuring electrode are arranged (the “interior space defining a common space” is a broad phrase that can be interpreted various different ways. For instance: 1) the interior/common space can include the electrochemical cell space 2, orifice 7, bottom 6, narrow space 9, and orifice 13, all of which make up the gas flow path of the cell; or 2) the interior space can specifically include the electrochemical cell space 2, orifice 7 and bottom 6. Each of these interpretations read upon the limitations of the claim because the electrochemical cell (measuring/counter/electrolyte) and the porous membrane 10 are arranged inside of the interior/common space under each interpretation [Paras. 0019-0023; see annotated Taylor Fig. 1 below]).
Taylor fails to teach wherein the at least one pressure absorption element “comprises glass, quartz, silicate, carbon and/or aluminosilicate or any combination of glass, quartz, silicate, carbon and aluminosilicate, of instant claim 8. 
Pust teaches an electrochemical sensor like that of Taylor [abstract; Fig. 1] wherein the sensor includes disk-shaped porous substrates provided as diffusion membranes wherein the porous membrane may be a porous ceramic, glass frit or Teflon (i.e., PTFE) membrane [Col. 3:28-34]. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the PTFE porous membrane 10 that acts as a diffusion barrier, disclosed by Taylor [Paras. 0005-0006, 0015, 0022], to instead use a porous ceramic or glass material because Pust teaches that such material is suitable for use as a diffusion membrane in an electrochemical gas sensor [Col. 3:28-34] and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07]. Furthermore, the simple substitution of one known element for another (i.e., one PTFE diffusion membrane for another glass diffusion membrane) is likely to be obvious when predictable results are achieved (i.e., act as a porous membrane in an electrochemical gas sensor) [MPEP § 2143(B)]. 


Claims 12-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (US 2002/0063057 A1) in view of Kiesele et al. (GB 2,342,168 A). Evidentiary support provided for claim 12 by Waldron (P Waldron, Surface Roughness Comparison, EDM Precision Technologies, May 1 2016, https://edmprecision.com/surface-roughness-comparison/). 
Regarding claims 12-14, Taylor discloses a device for measuring gaseous components in an air and/or gas mixture (sensor for measuring partial pressure of a gas comprising an electrochemical cell [title]), the device comprising:
an electrochemical sensor [abstract] comprising: 
a sensor housing (sensor casing 1 with an upper part cap 3 [Para. 0019; Fig. 1]); 
a measuring electrode arranged in the sensor housing (electrochemical cell 2 comprises an anode, a cathode and an electrolyte disposed inside the casing wherein one of the electrodes is a “measuring” electrode and the other is a “counter” electrode [Paras. 0002, 0018; Fig. 1]); 
a counter electrode arranged in the sensor housing (electrochemical cell 2 comprises an anode, a cathode and an electrolyte disposed inside the casing wherein one of the electrodes is a “measuring” electrode and the other is a “counter” electrode [Paras. 0002, 0018; Fig. 1]); 
an electrolyte located between the measuring electrode and the counter electrode (electrochemical cell 2 comprises an anode, a cathode and an electrolyte disposed inside the casing wherein the electrolyte is inherently disposed between the electrodes in order for the cell to operate [Paras. 0002, 0018; Fig. 1]); 
a diffusion barrier comprising at least one capillary defining a gas passage through the sensor housing and configured such that a specifically settable gas flow of the air and/or gas mixture intended for a concentration determination can be fed to the measuring electrode from a surrounding area (orifices 13/13’ and narrow space 9 feed gaseous medium extracted from the medium to be analyzed into the electrochemical cell 2 for analysis [Para. 0022; Note: the size of the orifice determines the diffusion of the gas and thus the drilled orifice is “specifically settable” as the size of the drilled hole sets the diffusion rate of the gas through the narrow space] the narrow space formed at 9 has a clearance of 0.05 mm (i.e., 50 microns) and thus meets the limitation of at least one capillary [Para. 0021]); and
at least one gas-permeable, hydrophobic pressure absorption element covering the diffusion barrier in an interior of the sensor housing and which lies on an inner surface of the sensor housing (porous membrane 10 covers the orifices 13/13’ and narrow space 9 in an interior of the sensor housing 1/3 wherein the porous membrane 10 lies on an inner surface of the second metal component 11 [see Fig. 1; Note: the membrane is PTFE, which is a gas-permeable, hydrophobic material]) and is provided between the diffusion barrier and the measuring electrode (the porous membrane 10 is disposed between the orifices 13/narrow space 9 “diffusion barrier” and the electrochemical cell 2 comprising the working electrode [Paras. 0018-0023; Fig. 1]);
the at least one pressure absorption element surrounds an entire circumference of the at least one capillary (the porous membrane 10 covers the entire circumference of the narrow space 9 as shown in Fig. 2). 
Taylor further teaches, with regards to claim 14, the at least one pressure absorption element covering an endmost opening of the diffusion barrier (the porous membrane 10 covers the endmost opening of the narrow space 9 [Fig. 1]), and wherein only one side of the at least one pressure absorption element is in contact with the sensor housing (only one side of the porous membrane 10 is in contact with the sensor housing 11, the other side is in contact with the “cover part” 4 which is distinct from the sensor housing. Alternatively, in the location of the orifice 7 only one side of the porous membrane 10 is in contact with any part of the sensor housing and thus at least in the region of orifice 7 only one side of the pressure absorption element is in contact with the sensor housing).  
Taylor fails to expressly teach wherein “the inner surface has a mean roughness depth Rz that is lower than or equal to 2 μm at least in an area on which the at least one pressure absorption element lies”, of instant claim 12, or wherein Rz is “less than or equal to 1μm”, of instant claim 14.
However, Taylor further teaches wherein the surface of the second metal component 11 has an average roughness Ra of better than 0.8 [Para. 0023; units of microns are implied as one skilled in the art would understand that surface roughness measurements are typically measured in microns]). Taylor further teaches that it’s vital that the surface roughness be low because this reduces friction and if the roughness is high, the friction from rotational motion of the housing as it is screwed together would be transmitted along the length of the sensor and would lead to the impairment or deformation of the porous membrane 10 [Para. 0023]. One skilled in the art would understand that a direct conversion between Ra and Rz is difficult, but a common conversion factor is Rz = 4 x Ra and thus Taylor teaches an approximate Ra value of “3.2 μm or better” (see Waldron supporting information for a conversion chart between Ra and Rz wherein Rz = 4 x Ra). 
Given the teachings of Taylor, wherein the surface roughness Ra should be better (i.e., lower) than 0.8 μm (i.e., <3.2 Ra), It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surface roughness of the second metal component 11 to be within the range of the instantly claimed range of less than 2 μm, or less than 1 μm, as such modification would provide the obvious and predictable benefit of reducing the friction between the metal components 11/12 and thus would reduce the transmission of the friction to the porous membrane 10 and would keep the membrane 10 from being impaired or deformed [Para. 0023]. 
Taylor also fails to expressly teach the measuring mechanism that performs the electrochemical analysis using the disclosed sensor and thus fails to expressly teach “a measuring and analysis unit, which is connected to the measuring electrode and the counter electrode and which generates a measured signal representing a gas concentration in the air and/or gas mixture as a function of a change in potential at the counter electrode” of instant claim 12, and “further comprising a display unit connected to the measuring and analysis unit wherein the display unit outputs information on the gas concentration as a function of the measured signal”, of instant claim 13. 
Kiesele teaches an electrochemical oxygen sensor like that of Taylor [abstract; Fig. 1] wherein details are given regarding a measuring and analysis unit that is typically employed with electrochemical oxygen sensors. Specifically, Kiesele teaches that the electrochemical oxygen sensor includes an evaluation unit 14, which is joined to the electrodes, such that the current generated by the oxygen to be detected is processed at the electrically-contacted part of the measurement electrode to form a measurement signal representing the oxygen concentration and shown in a display unit wherein the evaluation unit 14 contains a potentiostat with which the potential of the electrodes is set [Pg. 4:32 through Pg. 5:5; Fig. 1].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Taylor, which merely discloses the sensor cell that is employed as the sensor, to include a testing system including an evaluation unit and a display unit because Kiesele teaches that such evaluation unit allows for the application of a potential wherein the measured signal that is generated by the electrodes is representative of the oxygen concentration that can be shown in a display unit [Pg. 4:32 through Pg. 5:5; Fig. 1]. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (i.e., adding a measuring/analysis unit and a display unit would be well-known to one having ordinary skill in the art and would provide the obvious and predictable result of enabling the operation of the electrochemical sensor to display the oxygen concentration of the measurement gas) [MPEP 2143(A). 
The limitation “the at least one pressure absorption element being arranged to dampen or absorb pressure surges propagating to the measuring electrode” is a functional recitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim [MPEP 2114]. In the instant case, Taylor teaches wherein a gas permeable hydrophobic membrane 10 is disposed between the diffusion barrier 13/13’/9 and the electrochemical cell 2 comprising a measuring electrode and thus absent any clear and convincing evidence and/or arguments to the contrary the hydrophobic membrane 10 is specifically configured for and capable of performing the functional limitations of dampening or absorbing pressure surges that pass through the diffusion barrier 13/13’/9.
Regarding claim 15, Taylor further teaches wherein the diffusion barrier comprises a diffusion barrier outlet end, the at least one pressure absorption element covering the diffusion barrier outlet end (the “outlet” end of narrow space at arrow 9 meets the limitations of the “diffusion barrier outlet end” wherein the membrane 10 covers the end of the narrow space at arrow 9 [Para. 0022; Fig. 1]), the inner surface being arranged at an inner side of the sensor housing defining a space in which the measurement electrode is arranged (the inner surface is the bottom of metal component 11 and is arranged inside housing 1/3 “an inner side of the sensor housing” inside “a space in which the measurement electrode is arranged” wherein “space” includes the cell 2, orifice 7 and the space where the porous membrane 10 is located at the bottom 6 of the recess [see annotated Taylor Fig. 1 below].
Regarding claim 16, Taylor further discloses wherein the at least one pressure absorption element comprises a thermoplastic fluoroplastic (the porous membrane 10 may be made from PTFE strips 0005-0006]), the sensor housing comprising an electrochemical cell interior space, the inner surface defining at least a portion of the electrochemical cell interior space, the measuring electrode, the counter electrode, the electrolyte, and the at least one pressure absorption element being arranged in the electrochemical cell interior space (the “electrochemical cell interior space” is a broad phrase that can be interpreted various different ways. For instance: 1) the interior space can specifically include the electrochemical cell space 2, orifice 7, bottom 6, narrow space 9, and orifice 13, all of which make up the gas flow path of the cell; or 2) the interior space can specifically include the electrochemical cell space 2, orifice 7 and bottom 6. Each of these interpretations read upon the limitations of the claim because the bottom surface of element 11 defines a wall of the “electrochemical cell interior space” and each of the electrochemical cell (measuring/counter/electrolyte) and the porous membrane 10 are arranged inside of the “interior space” [Paras. 0019-0023; Fig. 1]). 
Regarding claim 18, Taylor further discloses wherein the at least one pressure absorption element is configured at least partly as a nonwoven or as a molding or as both a nonwoven and a molding (the porous membrane is PTFE, which is a nonwoven, and is also formed as a “patch” and thus is a “molding” [Paras. 0005-0006, 0015-0016]), the diffusion barrier comprising a diffusion barrier outlet end, the at least one pressure absorption element being located between the measuring electrode and the diffusion barrier outlet (the “outlet” end of narrow space at arrow 9 meets the limitations of the “diffusion barrier outlet end” wherein the membrane 10 is located between the “outlet” of the narrow space at arrow 9 and the electrochemical cell comprising the measuring electrode of the electrochemical cell 2 [Para. 0002, 0018, 0022; Fig. 1]), the diffusion barrier outlet end comprising a capillary opening located in the interior of the sensor housing, wherein an entire circumference of the capillary opening is surrounded by the at least one pressure absorption element (the “outlet” end of narrow space at arrow 9 meets the limitations of the “diffusion barrier outlet end” wherein the narrow space 9 forms a “capillary opening” where it contacts the membrane 10 and the narrow space 9 is entirely covered by the membrane 10 [Para. 0002, 0018, 0022; Fig. 1]).
Regarding claim 19, Taylor discloses the limitations of claim 12 as discussed previously. Taylor discloses the sensor housing comprising an interior space, the interior space defining a common space in which at least the at least one pressure absorption element and the measuring electrode are arranged (the “interior space defining a common space” is a broad phrase that can be interpreted various different ways. For instance: 1) the interior/common space can include the electrochemical cell space 2, orifice 7, bottom 6, narrow space 9, and orifice 13, all of which make up the gas flow path of the cell; or 2) the interior space can specifically include the electrochemical cell space 2, orifice 7 and bottom 6. Each of these interpretations read upon the limitations of the claim because the electrochemical cell (measuring/counter/electrolyte) and the porous membrane 10 are arranged inside of the interior/common space under each interpretation [Paras. 0019-0023; see annotated Taylor Fig. 1 below]). Taylor further teaches wherein the electrochemical sensor comprises an electrochemical cell 2 that can be of any type known per se, and therefore will not be described in represented detail [Para. 0018]. 
One skilled in the art would look to electrochemical oxygen sensing technology for teachings of common electrochemical cells used in oxygen sensing. Kiesele teaches an electrochemical oxygen sensor like that of Taylor [abstract; Fig. 1] wherein the electrochemical cell comprises a measurement electrode 6, an auxiliary electrode 8, and a reference electrode 9 [abstract; Pg. 3:4-31]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrochemical cell disclosed by Taylor such that the cell includes a reference electrode because Kiesele teaches that it is common for oxygen sensing electrochemical gas sensors to comprise a reference electrode and one skilled in the art would appreciate that a reference electrode is known to provide a reference potential for which the measured potential is compared to provide an accurate value for the potential of the measuring electrode. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (i.e., providing a reference electrode would provide the obvious and predictable result of allowing for a three-electrode cell determination of the electrode potentials that relates to the oxygen concentration) [MPEP 2143(A)]. 
Regarding claim 20, Taylor further discloses wherein:
the sensor housing comprises a plastic molded pot-shaped sensor housing cover part (the top housing/casing 3 comprises a pot-shaped housing 4 “cover part” that can be configured as a plastic material [Para. 0019, 0024; Fig. 1; Note: the limitation “plastic molded” and “manufactured from a plastic by injection molding” is a product-by-process limitation. There is no apparent difference between the apparatus as claimed and the prior art as taught by Taylor wherein the material of the pot-shaped housing 4 is formed of plastic (MPEP 2113)]); 
the at least one capillary passes through the pot-shaped sensor housing cover part, and the capillary has a capillary opening located in the interior of the sensor housing (the orifice 13/13’ and narrow passage 9 are configured as a “narrow space” capillary that passes through the sensor housing cover part 4 and has an opening at the bottom of narrow passage 9 wherein 13/13’/9 are located in the interior of the sensor housing [Paras. 0022-0025; Fig. 1]); and
an entire circumference of the capillary opening is covered by the at least one pressure absorption element on an inner side of the pot-shaped sensor housing cover part (the narrow space 9 forms the “capillary opening” where it contacts the membrane 10 and the narrow space 9 is entirely covered by the membrane 10 [Para. 0002, 0018, 0022; Fig. 1]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor in view of Kiesele, as applied to claim 12 above, and further in view of Pust et al. (US 4,477,403 A). Evidentiary support provided for claim 12 by Waldron. 
Regarding claim 17, Taylor discloses the limitations of claim 12 as discussed previously. Taylor further discloses the diffusion barrier comprising a diffusion barrier outlet located adjacent to a portion of the at least one pressure absorption element, the air and/or gas mixture entering an interior space via the diffusion barrier outlet (the “outlet” end of narrow space at arrow 9 meets the limitations of the “diffusion barrier outlet end” wherein the membrane 10 is located adjacent to the narrow space at arrow 9 and wherein the air and/or gas mixture enters interior space 2 through the narrow space at arrow 9 [Para. 0022; Fig. 1; Note: the “interior space” can alternatively be interpreted as outlined in the rejection of claim 5 above]). Taylor further discloses wherein the membrane material can be any suitable membrane material known in the art of gas sensing [Para. 0005-0006].
Taylor fails to teach wherein the at least one pressure absorption element “comprises glass, quartz, silicate, carbon and/or aluminosilicate or any combination of glass, quartz, silicate, carbon and aluminosilicate. 
Pust teaches an electrochemical sensor like that of Taylor [abstract; Fig. 1] wherein the sensor includes disk-shaped porous substrates provided as diffusion membranes wherein the porous membrane may be a porous ceramic, glass frit or Teflon (i.e., PTFE) membrane [Col. 3:28-34]. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the PTFE porous membrane 10 that acts as a diffusion barrier, disclosed by Taylor [Paras. 0005-0006, 0015, 0022], to instead use a porous ceramic or glass material because Pust teaches that such material is suitable for use as a diffusion membrane in an electrochemical gas sensor [Col. 3:28-34] and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07]. Furthermore, the simple substitution of one known element for another (i.e., one PTFE diffusion membrane for another glass diffusion membrane) is likely to be obvious when predictable results are achieved (i.e., act as a porous membrane in an electrochemical gas sensor) [MPEP § 2143(B)]. 



    PNG
    media_image1.png
    478
    833
    media_image1.png
    Greyscale



Response to Arguments
Applicant's arguments/amendments filed 04/22/2022 with respect to the objections and the 35 U.S.C. § 112(b) rejections to the claims have been fully considered and are persuasive. All prior objections and rejections under 35 U.S.C. § 112(b) have been withdrawn due to proper amendments remedying the issue moot. 
Applicant’s arguments, see Remarks Pgs. 10-14, filed 04/22/2022, with respect to the 35 U.S.C. § 103 rejections have been fully considered and are not persuasive. 

Applicant’s Argument #1
Applicant argues that Orifices 13/13’ of Taylor are equivalent of the diffusion barrier and do not form one or more capillaries. Applicant further argues that the orifice 7 of Taylor et al. cannot serve as a diffusion barrier as featured in the present invention since the pressure absorption element of the present invention is provided between the diffusion barrier and the measuring electrode whereas the orifice 7 is arranged downstream of the member 10. Applicant further argues on Pgs. 12-14 with respect to the teaching references that none of the teaching references Kiesele or Push, or base reference Taylor, teach the pressure absorption element surrounding an entire circumference of the one or more capillaries. 
Examiner’s Response #1
Examiner respectfully disagrees. The narrow space 9 forms the capillaries as outlined in the rejection of record. Taylor teaches wherein the narrow space is 0.05 mm (50 μm) and thus meets the limitation of a “capillary”. The opening of the narrow space 9 is entirely surrounded/covered by the porous membrane 10. 


Applicant’s Argument #2
Applicant argues that Taylor, Waldron and Kiesele fail to teach only one side of the at least one pressure absorption element is in contact with the sensor housing as claimed. 
Examiner's Response #2
Examiner respectfully disagrees. Taylor teaches only one side of the porous membrane 10 is in contact with the sensor housing 11, the other side is in contact with the “cover part” 4 which is distinct from the sensor housing. Alternatively, in the location of the orifice 7 only one side of the porous membrane 10 is in contact with any part of the sensor housing/cover and thus at least in the region of orifice 7 only one side of the pressure absorption element is in contact with the sensor housing.

Applicant’s Argument #3
Applicant argues on Pg. 14 that Kiesele does not teach the sensor housing 2 having an inner surface that has a mean roughness depth that is lower than or equal to 2 μm at least in the area on which a pressure absorption element lies. 
Examiner's Response #3
Examiner respectfully disagrees. Kiesele was not relied upon for this teaching. Taylor was relied upon for the teaching of the surface roughness of the inner surface of the housing as outlined in the rejection of record and thus this argument is moot. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chapples et al. (US 2016/0178565 A1) disclose a gas sensor wherein the sensor comprises a plurality of capillaries leading to the working electrode. Chapples et al. (US 2004/0026246 A1) disclose the use of a hydrophobic microporous PTFE membrane that covers the capillary inlet to prevent contamination of the cell with water droplets.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176. The examiner can normally be reached 8:30am-5:30pm ET Mon-Thurs, 8:30am-12:30pm Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795